FILED
                             NOT FOR PUBLICATION                             AUG 8 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAJVEER KANDOLA, a.k.a. Roger                    No. 09-74073
Kandola,
                                                 Agency No. A028-308-125
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Rajveer Kandola, a native and citizen of Canada, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his special motion to

reopen to seek relief under former section 212(c) of the Immigration and

Nationality Act, 8 U.S.C. § 1182(c) (repealed 1996). We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law and for abuse of discretion

the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Kandola’s June 30, 2009,

motion to reopen as untimely because it was filed over four years after the special

motions deadline to seek relief under former section 212(c), and Kandola did not

establish that he was entitled to equitable tolling of the deadline. See 8 C.F.R.

§ 1003.44(h).

      We need not reach Kandola’s remaining contentions in light of our

disposition.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-74073